Order unanimously reversed on the facts and on the law,' with $20 costs and disbursements to the appellants, and the motion to examine the defendants-appellants before trial is denied, with $10 costs. Although the complaint is verified it consists for the most part of generalized charges and eonclusory allegations. The papers offered in support of the motion do not contain factual allegations of evidentiary value to establish charges of wrongdoing or improper conduct (see Van Aalten v. Mack, 7 A D 2d 289; Price v. Groves, 258 App. Div. 35), nor are special circumstances shown which warrant such examination. (New York County Supreme Court Trial Term Rides, rule XI, subd. 7; see Vam Aalten v. Mack, supra.) Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.